DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/03/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 05/03/2021, claims 1, 4, 21, and 23 have been amended and claim 6 is cancelled. 
Claims 1, 2, 4, 7-14, 16-19, 21, and 23, have been examined and are pending; claims 1, 21 and 23 are independent claims.  This Action is made FINAL.
Response to Arguments/Remarks
As to the claim interpretation for claim 1, 21, and 22, interpreted under 35 U.S.C. § 112(f), the interpretation have been amended.
Applicant, presented references to numbers of figures and paragraphs of the specification, and explained how the figures and paragraphs of the specification provides information on the structural features of the apparatus components that are subjected for the interpretation. Providing in evidences, the Applicant submitted that apparatus component, “key input unit,” has structure that is shown in Fig 4, and described in the specification, “receiver,” has structure that is shown in Fig 7, and described in the specification, and .  Providing these evidence, the Applicant submitted that, since the figures and the specification shows/describes structural features of the claimed apparatus components, the apparatus components should not be interpreted under 35 U.S.C. § 112(f) (Applicant Arguments/Remarks, 05/03/2021, pages 12-13). 
an affirmation that the components are to be interpreted under 35 U.S.C. § 112(f), when, on the other hand, the Applicant did not provide any evidence that the structures are recited in the claim.   Therefore, the Applicant’s assertion that components should not be interpreted under 35 U.S.C. § 112(f) is contradictory to the Applicant presented evidence, and the interpretations are proper.
Applicants’ arguments in the instant Amendment, filed on 05/03/2021, with respect to the prior-art rejections to claims 1, 2, 4, 7-14, 16-19, 21, and 23, and limitations listed below, have been fully considered but they are not persuasive. The applied prior art continues to teach the 
Applicant’s Remarks: As to independent claim 1, the Applicant submits that the prior art does not teach, the amended limitations, “wherein the processor is configured for: controlling an IR output signal to be transmitted to the device or the transmission device corresponding to the device, detecting, in the captured IR image, an IR pattern based on an IR reflection pattern and an IR absorption pattern formed in the device or the transmission device corresponding to the device, and identifying the device based on the detected IR pattern.” Specifically, does not teach the limitation, “detecting, in the captured IR image, an IR pattern based on an IR reflection pattern and an IR absorption pattern,” since neither, Jeon and Hong, nor any other applied prior art teaches the  specific technique of IR reflection pattern and IR absorption pattern (Applicant Arguments/Remarks, 05/03/2021, pages 14-18).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that The Examiner respectfully submits that applied prior art continues to teaches the claim limitations, including the addressed limitations. Jeon teach of Jeon teaches of system and method of generating/outputting electronic authentication data in an infrared signal [i.e. IR output signal] on a mobile device, and transmitting the infrared signal to another device where the received infrared signal at the receiving device is used to produce a verification result of the infrared signal to authenticate and authorized requested access from the mobile device. Therefore, Jeon’s Infrared (IR) signal communication process uses same process of generating, and transmitting Infrared (IR) signal, and at the receiver side detecting the IR signal and authenticate (i.e. identifying) the device after verification of the detected signal (Jeon: col 1, lines 61-67, col 2, lines 1-27), except the fact that Jeon does not refers to captured IR image, an IR pattern based on an IR reflection pattern and an IR absorption pattern, which the Applicant has correctly pointed out.
In detail of the Infrared (IR) signal communication, Jeon added that the system comprises of an infrared port, a communication signal converting module, an infrared communication module to perform the IR signal transmitting, receiving, detecting and processing for authentication (Jeon: col 4, lines 12-34; Fig 3). In the art of IR signal communication, a capture image, IR reflection pattern and an IR absorption pattern, are well-known and essential element and process. Without these essential elements and process, no IR communication can be conducted. For instance, Finke, Infrared reflection-absorption spectroscopy of thin film structures, UMI, 1988, discusses reflection-absorption measurements process in detail as part of Infrared light/signal processing. 
Neither the instant application not the applied prior art, Jeon for instance, are not directed to invention how to transmit, receive, and process IR signal, nor directed to any improvement of the IR signal communication, but using of the IR signal as a communication protocol to provide device identification and authentication process between a set of devices.
In another take on an essential component and process analysis, any type of IR signal communication, there have to have an infrared port or infrared signal port. However, the disclosure of the instant application, does not even mention about any infrared port or anything equivalent, besides the lack of disclosure of how the infrared port process the IR signal.  Therefore, if lack of mentioning IR reflection pattern and an IR absorption pattern would invalid Jeon to be applied proper prior art teaching of the addressed limitations, under the same logic the lack of mentioning infrared port in the instant disclosure would make the instant invention inoperable and invalid with the described apparatus/system scope. 
Therefore, applied prior art, Hong and Jeon in combination, teaches the all the limitations of the claim, including the addressed limitation.
Applicant’s Remarks: As to independent claims 21 and 23, the Applicant submits similar aurguments as to claim 1, and claims are patenable over the applied prior art (Applicant Arguments/Remarks, 05/03/2021, page 18).

Additionally, as to the dependent claims 2, 4, 7-14, 16-19, the Applicant argues that the claims are allowable at least based on their dependency from the allowable base claim (Applicant Arguments/Remarks, 05/03/2021, page 18).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2, 4, 7-14, 16-19 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2, 4, 7-14, 16-19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 
Claims 1-2, 4, 7-8, 10, 13-14, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (“Hong,” US 2013/0147612, published on 06/13/2013) and in view of Jeon et al (“Jeon,” US 7,543,141, patented on  06/02/2009).
As to claim 1, Hong teaches a remote control apparatus comprising (Hong: abstract: universal remote controller):		a receiver is configured for receiving at least one device identification signal from at least one device or a transmission device corresponding to the device (Hong: par. 140; universal remote controller receives an IR pattern from the pointed device), 	wherein the identification signal includes an infrared (IR) identification signal, wherein when the receiver receives at least one IR identification signal, an IR image is captured from the received at least one IR identification signal (Hong: par. 16; include an image sensor which receives the identification information; par. 113; control signal may be a signal capable of being transmitted, and may be an infrared signal; par. 113; control signal may be a signal capable of being transmitted, and may be an infrared signal; pars. 140-141; receives an IR pattern from the pointed device; if the IR pattern is received, identifies a device corresponding to the IR pattern);
a key input unit including multiple keys configured for remotely controlling the at least one device (Hong: pars 0076-0077, 0081; Fig 1, a user input device in a form of remote controller comprising plurality of numeral keys, letter keys, and function keys, and for remotely controlling one or more devices);		a processor is configured for detecting an identification signal of a remotely (Hong: par. 75; universal remote controller may comprise … a storage unit [memory], and a controlling unit [processor]; par. 141; IR pattern is received; identifies a device corresponding to the IR pattern; par. 110; detects identification information for the device; par. 111; determines a device having the same identification information as the identification information detected; par. 112; determines the control information corresponding to the user command input); and		a transmitter configured for transmitting a signal corresponding to the control command when a key matched to the control command is selected (Hong: par. 147; universal remote controller transmits a command corresponding to the selected GUI object to the pointed device; par. 113; convert the determined control information into a control signal, and to transmit the control signal; device receives the transmitted control signal, and performs the function corresponding to the received control signal; device may perform the operation corresponding to the user command input [key]),		wherein when the receiver receives a level variable or duty variable IR identification signal as the received at least one IR identification signal, the processor is configured for detecting a level variable or duty variable IR pattern based on multiple captured IR images and for identifying the device based on the detected level variable or duty variable IR pattern (Hong: par. 86; image sensor detects array information or flickering information [duty variation] of one or more LEDs using an infrared signal received from the one or more LEDs provided on the pointed device; to identify the pointed device. The array information represents relative location information of each LED. If a plurality of LEDs are provided, the plurality of LEDs may emit different wavelengths or the same wavelength; par. 90: generating identification information using flickering image information provided by LEDs; image sensor 123 detects wavelengths .lamda.1, .lamda.5, .lamda.6 of an infrared signal received from the LEDs L1 to L3, and generates identification information for the device 210 using the detected wavelengths .lamda.1, .lamda.5, .lamda.6; par. 92: generates identification information for the device 210 using the detected wavelengths (1,1,.lamda.1), (1,2,.lamda.5), (1,4,.lamda.6)).
Hong does not explicitly teach wherein the processor is configured for controlling an IR output signal to be transmitted to the device or the transmission device corresponding to the device, and the receiver detects an IR pattern, reflected by an IR reflection pattern formed in the device or the transmission device corresponding to the device, in the captured IR image and identifies the device on the basis of the detected IR pattern 
However, in an analogous art, Jeon teaches wherein the processor is configured for controlling an IR output signal to be transmitted to the device or the transmission device corresponding to the device (Jeon: col 1, lines 61-67, col 2, lines 1-27, described a system method of generating [i.e. outputting] electronic authentication data in an infrared signal [i.e. IR output signal] on a mobile device, and transmitting the infrared signal to another device), and 
detecting, in the captured IR image, an IR pattern based on an IR reflection pattern and an IR absorption pattern formed in the device or the transmission device corresponding to the device, and identifying the device based on the detected IR pattern (Jeon: col 1, lines 61-67, col 2, lines 1-27, col 4, lines 12-34; Fig 3 the received infrared signal at the receiving device is used to produce a verification result of the infrared signal to authenticate and authorized requested access from the mobile device. The system comprises of an infrared port, a communication signal converting module, an infrared communication module to perform the IR signal transmitting, receiving, detecting and processing for authentication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jeon with the system/method of Hoang to provide a user with a means for using an infrared signal as an authentication information to authenticate/authorize an entity such as device or a user, to provide a higher security and reliable authentication (Jeon: col 1, lines, 44, 61-67, col 2, lines 1-27). 
As to claim 2, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1, 
Hong further teaches wherein, when the remote control apparatus receives the at least one device identification signal, the processor is configured for detecting an identification signal of a remotely controllable device from the received at least one device identification signal and for identifying the device on the basis of the detected identification signal (Hong: par. 111; determines a device having the same identification information as the identification information detected; par. 51; identification information includes an identification (ID) of each of the plurality of devices 210, 220, 230, and is used to determine a device to be controlled by the universal remote controller).
As to claim 4, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1, 
Hong further teaches wherein the processor is configured for detecting an IR pattern positioned at the center of the captured IR image as a representative IR pattern on the basis of the at least one captured IR image and for identifying the device on the basis of  the detected representative IR pattern (Hong: par. 86; image sensor 123 detects array information or flickering information of one or more LEDs using an infrared signal received from the one or more LEDs provided on the pointed device, and provides the controlling unit with the detected array information and flickering information as information to identify the pointed device. The array information represents relative location information of each LED. If a plurality of LEDs are provided, the plurality of LEDs may emit different wavelengths or the same wavelength; par. 88; image sensor detects the location information of each of the plurality of LEDs L1 to L3, and generates identification information for the device using the detected location information).
As to claim 7, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1, 
Hong further teaches wherein the processor is configured for detecting an IR pattern included in the captured IR image and emitted from the device of the transmission device corresponding to the device and for identifying the device on the basis of the detected IR pattern (Hong: pars. 91-92; identification information being generated using relative location information and flickering information of an LED; generates identification information for the device 210 using the detected wavelengths).
As to claim 8, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1, 
Hong further teaches wherein a first identification signal is detected from the at least one identification signal, at least one of the multiple keys is matched to a control command for remote control of a first device on the basis of the detected first identification signal, a second identification signal is detected from the at least one identification signal, and at least one of the multiple keys is matched to a control command for remote control of a second device on the basis of the detected second identification signal (Hong: par. 50; user may select a desired device by changing a pointing direction; par. 52; control information list includes control information for each function in order to control various functions provided by the devices 210, 220, 230. For example, if the device 220 is a DVD player, the device 220 provides various functions such as turning power on and off, setting volume, changing a channel, play back speed, or recording, and the control information list provides control information to control each function).
As to claim 10, the combination of Hong and Jeon teaches the remote control apparatus according to claim 8, 
Hong further teaches wherein, when a multi-device operation key included in the key input unit is operated when at least one of the multiple keys has been matched to the control command for remote control of the first device, the processor is configured for controlling a first remote control signal for remote control of the first device and a second remote control signal for remote control of the second device to be transmitted (Hong: par. 77; input unit may further comprise a mode selection unit; mode selection unit  is a button or a switch to select a universal control mode; par. 81; enable communication therebetween according to a predetermined communication method [e.g., control signal]; … may remotely control the plurality of devices).
As to claim 13, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1, 
Hong further teaches wherein, when any one of the multiple keys is selected, the transmitter transmits a remote control signal corresponding to a control command matched to the selected key to the device as a radio frequency (RF) signal (Hong: par. 113; convert the determined control information into a control signal, and to transmit the control signal (S880). The control signal may be a signal capable of being transmitted, and may be an infrared signal having a specific wavelength).
As to claim 14, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1, 
Hong further teaches wherein the device identification signal is one of an infrared signal, a radio frequency (RF) signal, a Wi-Fi signal, a ZigBee signal, a Bluetooth signal, a laser signal and an Ultra-Wideband (UWB) signal, and the signal corresponding to the control command is one of an infrared signal, an RF signal, a Wi-Fi signal, a ZigBee signal, a Bluetooth signal, a laser signal and a UWB signal (Hong: par. 122; communicate with the pointed device using Bluetooth, WIPI, Zigbee, etc.).
As to claim 16, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1, 
Hong further teaches further comprising a memory for storing device control command information (Hong: par. 75; universal remote controller may comprise … a storage unit [memory], and a controlling unit [processor]),	wherein the processor is configured for identifying the device on the basis of the detected device ID signal and for matching at least one of the multiple keys to a control command for remote control of the device on the basis of the device control command information stored in the memory (Hong: par. 57; universal remote controller maps the identification information and control information list, and stores the mapped identification information and control information list).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (“Hong,” US 2013/0147612, published on 06/13/2013) and in view of Jeon et al (“Jeon,” US 7,543,141, patented on 06/02/2009), and further in view of Baugh et al. (“Baugh,” US 2009/0322582, published on 12/31/2009).
As to claim 21, Hong disclose a remote control apparatus comprising (Hong: abstract):		a first transmitter configured for transmitting a call signal to at least one device or a transmission device corresponding to the device (Hong: par. 121; pairing information may be obtained from the pointed device through IR communication);		a receiver configured for receiving a pairing response signal or at least one identification signal from the at least one device or the transmission device corresponding to the device (Hong: par. 121; pairing information may be obtained; par. 153; obtains pairing information to communicate with the pointed device. The pairing information may include information on methods of communication);	wherein the identification signal includes an infrared (IR) identification signal, wherein when the receiver receives at least one IR identification signal, an IR image is captured (Hong: par. 16; include an image sensor which receives the identification information; par. 113; control signal may be a signal capable of being transmitted, and may be an infrared signal; par. 113; control signal may be a signal capable of being transmitted, and may be an infrared signal; pars. 140-141; receives an IR pattern from the pointed device; if the IR pattern is received, identifies a device corresponding to the IR pattern);
a key input unit including multiple keys configured for remotely controlling the at least one device (Hong: pars 0076-0077, 0081; Fig 1, a user input device in a form of remote controller comprising plurality of numeral keys, letter keys, and function keys, and for remotely controlling one or more devices);		a processor is configured for performing pairing on the basis of the received pairing response signal, for detecting an identification signal of a remotely controllable device from the received at least one device identification signal and matching at least one of the multiple keys to a control command for remote control of the device on the basis of the detected identification signal (Hong: par. 75; universal remote controller may comprise … a storage unit [memory], and a controlling unit [e.g., processor]; par. 141; IR pattern is received; identifies a device corresponding to the IR pattern; par. 110; detects identification information for the device; par. 111; determines a device having the same identification information as the identification information detected; par. 112; determines the control information corresponding to the user command input),		wherein when the receiver receives a level variable or duty variable IR identification signal as the received at least one IR identification signal, the processor is configured for detecting a level variable or duty variable IR pattern based on multiple (Hong: par. 86; image sensor detects array information or flickering information [duty variation] of one or more LEDs using an infrared signal received from the one or more LEDs provided on the pointed device; to identify the pointed device. The array information represents relative location information of each LED. If a plurality of LEDs are provided, the plurality of LEDs may emit different wavelengths or the same wavelength; par. 90: generating identification information using flickering image information provided by LEDs; image sensor 123 detects wavelengths .lamda.1, .lamda.5, .lamda.6 of an infrared signal received from the LEDs L1 to L3, and generates identification information for the device 210 using the detected wavelengths .lamda.1, .lamda.5, .lamda.6; par. 92: generates identification information for the device 210 using the detected wavelengths (1,1,.lamda.1), (1,2,.lamda.5), (1,4,.lamda.6)).		Hong does not explicitly disclose a second transmitter configured for transmitting a signal corresponding to the control command when a key matched to the control command is selected.
However, in an analogous art, Baugh teaches a second transmitter configured for transmitting a signal corresponding to the control command when a key matched to the control command is selected (Baugh: par. 33; enables a user to operate the device directly by, for example, depressing or selecting one or more buttons).
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Baugh with the apparatus of Hong to include; a second transmitter configured for transmitting a signal corresponding to the control command when a key matched to the control command (Baugh: abstract).
Hong or Baugh does not explicitly teach wherein the processor is configured for controlling an IR output signal to be transmitted to the device or the transmission device corresponding to the device, and the receiver detects an IR pattern, reflected by an IR reflection pattern formed in the device or the transmission device corresponding to the device, in the captured IR image and identifies the device on the basis of the detected IR pattern.
However, in an analogous art, Jeon teaches wherein the processor is configured for controlling an IR output signal to be transmitted to the device or the transmission device corresponding to the device (Jeon: col 1, lines 61-67, col 2, lines 1-27, described a system method of generating [i.e. outputting] generating electronic authentication data in an infrared signal [i.e. IR output signal] on a mobile device, and transmitting   the infrared signal to another device), and 
detecting, in the captured image, an IR pattern based on an IR reflection pattern and an IR absorption pattern formed in the device or the transmission device corresponding to the device, and identifying the device based on the detected IR pattern (Jeon: col 1, lines 61-67, col 2, lines 1-27, col 4, lines 12-34; Fig 3 the received infrared signal at the receiving device is used to produce a verification result of the infrared signal to authenticate and authorized requested access from the mobile device. The system comprises of an infrared port, a communication signal converting module, an infrared communication module to perform the IR signal transmitting, receiving, detecting and processing for authentication).
before the effective filling date of the claimed invention to combine the teachings of Jeon with the system/method of Hoang and Baugh to provide a user with a means for using an infrared signal as an authentication information to authenticate/authorize an entity such as device or a user, to provide a higher security and reliable authentication (Jeon: col 1, lines, 44, 61-67, col 2, lines 1-27). 
As to claim 23, Hong discloses a remote control apparatus comprising (Hong: abstract):		a key input unit including multiple keys (Hong: par. 76; plurality of numeral keys, letter keys, and function keys);		a first transmitter configured for transmitting a call signal to at least one device or a transmission device corresponding to the device (Hong: par. 121; pairing information may be obtained from the pointed device through IR communication);		a first receiver configured for receiving at least one identification signal from the at least one device or the transmission device corresponding to the device (Hong: par. 153; obtains pairing information to communicate with the pointed device. The pairing information may include information on methods of communication);	wherein the identification signal includes an infrared (IR) identification signal, wherein when the first receiver receives at least one IR identification signal, an IR image is captured from the received at least one IR identification signal (Hong: par. 16; include an image sensor which receives the identification information; par. 113; control signal may be a signal capable of being transmitted, and may be an infrared signal; par. 113; control signal may be a signal capable of being transmitted, and may be an infrared signal; pars. 140-141; receives an IR pattern from the pointed device; if the IR pattern is received, identifies a device corresponding to the IR pattern);
a key input unit including multiple keys configured for remotely controlling the at least one device (Hong: pars 0076-0077, 0081; Fig 1, a user input device in a form of remote controller comprising plurality of numeral keys, letter keys, and function keys, and for remotely controlling one or more devices);		wherein when the first receiver receives a level variable or duty variable IR identification signal as the received at least one IR identification signal, the processor is configured for detecting a level variable or duty variable IR pattern based on multiple captured IR images and for identifying the device based on the detected level variable or duty variable IR pattern (Hong: par. 86; image sensor detects array information or flickering information [duty variation] of one or more LEDs using an infrared signal received from the one or more LEDs provided on the pointed device; to identify the pointed device. The array information represents relative location information of each LED. If a plurality of LEDs are provided, the plurality of LEDs may emit different wavelengths or the same wavelength; par. 90: generating identification information using flickering image information provided by LEDs; image sensor 123 detects wavelengths .lamda.1, .lamda.5, .lamda.6 of an infrared signal received from the LEDs L1 to L3, and generates identification information for the device 210 using the detected wavelengths .lamda.1, .lamda.5, .lamda.6; par. 92: generates identification information for the device 210 using the detected wavelengths (1,1,.lamda.1), (1,2,.lamda.5), (1,4,.lamda.6)).		Hong does not explicitly disclose a processor for detecting an identification signal of a remotely controllable device from the received at least one device identification signal,  (Baugh: par. 26; a processor; par. 25; one or more buttons provided on the remote control (wherein each button is associated with at least one given group), using a push and hold technique (wherein the length of time a single button is held indicates which group is selected);	a second transmitter configured for transmitting a pairing request signal to the identified device or a transmission device corresponding to the identified device; a second receiver configured for receiving a pairing response signal from the identified device or the transmission device corresponding to the identified device (Baugh: par. 26; fig. 2; remote control can be configured to include: an RF transceiver connected to RF antenna; an IR transmitter connected to IR lens or aperture); and	a third transmitter configured for transmitting a signal corresponding to the control  (Baugh: par. 26; fig. 2; remote control can be configured to include: … an optional [third] transmitter]  wireless transmitter 240 connected to wireless antenna 245; par. 33; enables a user to operate the device directly by, for example, depressing or selecting one or more buttons; par. 39; a "down" button, when depressed, results in a command being communicated to a device that results in a window covering being lowered. Similarly, an "up volume" button might result in the volume of an audio system being increased; a "mode" or "scene" button can be programmed so that a number of devices control any number of appliances to achieve a desired ambience).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Baugh with the apparatus of Hong to include; a second transmitter and a third transmitter; to provide users with a means for remotely controlling devices with different communication methods (Baugh: abstract).
Hong or Baugh does not explicitly teach wherein the processor is configured for controlling an IR output signal to be transmitted to the device or the transmission device corresponding to the device, and the receiver detects an IR pattern, reflected by an IR reflection pattern formed in the device or the transmission device corresponding to the device, in the captured IR image and identifies the device on the basis of the detected IR pattern 
However, in an analogous art, Jeon teaches wherein the processor is configured for controlling an IR output signal to be transmitted to the device or the transmission device corresponding to the device (Jeon: col 1, lines 61-67, col 2, lines 1-27, described a system method of generating [i.e. outputting] generating electronic authentication data in an infrared signal [i.e. IR output signal] on a mobile device, and transmitting   the infrared signal to another device), and 
detecting, in the captured IR image, an IR pattern based on an IR reflection pattern and an IR absorption pattern formed in the device or the transmission device corresponding to the device, and identifying the device based on the detected IR pattern (Jeon: col 1, lines 61-67, col 2, lines 1-27, col 4, lines 12-34; Fig 3 the received infrared signal at the receiving device is used to produce a verification result of the infrared signal to authenticate and authorized requested access from the mobile device. The system comprises of an infrared port, a communication signal converting module, an infrared communication module to perform the IR signal transmitting, receiving, detecting and processing for authentication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jeon with the system/method of Hoang and Baugh to provide a user with a means for using an infrared signal as an authentication information to authenticate/authorize an entity such as device or a user, to provide a higher security and reliable authentication (Jeon: col 1, lines, 44, 61-67, col 2, lines 1-27). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (“Hong,” US 2013/0147612, published on 06/13/2013) and in view of Jeon et al (“Jeon,” US 7,543,141, patented on 06/02/2009), and further in view of Maclean (“Maclean,” US 8,983,387, patented on 03/17/2015.
As to claim 9, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1. 
Hong or Jeon does not explicitly disclose further comprising a microphone for acquiring a user voice, wherein, when a user voice is acquired through the microphone within a predetermined time upon completion of identification of the device or completion of matching of the control command for remote control of the device, the processor is configured for controlling a remote control signal corresponding to the user voice to be transmitted to the device.		However, in an analogous art, Maclean teaches further comprising a microphone for acquiring a user voice, wherein, when a user voice is acquired through the microphone within a predetermined time upon completion of identification of the device or completion of matching of the control command for remote control of the device, the processor is configured for controlling a remote control signal corresponding to the user voice to be transmitted to the device (Maclean: col. 10, lines 14-20; include receiving voice commands via the audio based user interface (e.g., a microphone, voice recorder, etc.) to separately control [e.g., map and transmit to] each electronic device; and to separately select scheduled [predetermined time] broadcast content for each electronic device  based on the identity of each electronic device).		Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Maclean with the apparatus of Hong and Jeon to include; control a remote control signal corresponding to the user voice to be transmitted to the device; to provide users with a (Maclean: col. 9, lines 66-67, co. 10, lines 1-4).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (“Hong,” US 2013/0147612, published on 06/13/2013) and in view of Jeon et al (“Jeon,” US 7,543,141, patented on 06/02/2009), and further in view of Lee (“Lee,” US 2015/0194050), published on July 9, 2015, filed on 07/31/ 2013.
As to claim 11, the combination of Hong and Jeon teaches the remote control apparatus according to claim 8. 
Hong or Jeon does not explicitly disclose further comprising an audio output unit, wherein the processor is configured for controlling a first sound representing remote control of the first device to be output upon detection of the first identification signal and for controlling a second sound representing remote control of the second device to be output upon detection of the second identification signal.		However, in an analogous art, Lee teaches further comprising an audio output unit, wherein the processor is configured for controlling a first sound representing remote control of the first device to be output upon detection of the first identification signal and a second sound representing remote control of the second device to be output upon detection of the second identification signal (Lee: par. 164; when the TV 201 and the desk lamp 204 are found as controllable devices; the user may provide a voice input `Turn on a TV`; Text on the screen 121 as shown in FIGS. 12 through 16 may be output in a voice through a speaker of the remote control device [Refer to fig. 16: displayed text 121 “There are a TV a desk lamp”, [e.g., detection announcement], and ‘ON OFF’, ‘Turn on the TV’ [e.g., second signal]]). (Lee: par. 164).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (“Hong,” US 2013/0147612, published on 06/13/2013) and in view of Jeon et al (“Jeon,” US 7,543,141, patented on 06/02/2009), and further in view of Gabai et al., (“Gabai,” US 2016/0155324), filed on 07/212014.
As to claim 12, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1. 
Hong or Jeon does not explicitly disclose further comprising a microphone for acquiring a user voice, wherein the processor is configured for performing signal processing on the acquired user voice to extract device information included in the voice and for matching at least one of the multiple keys to a control command for remote control of a device corresponding to the extracted device information.		However, in an analogous art, Gabai teaches further comprising a microphone for acquiring a user voice, wherein the processor is configured for performing signal processing on the acquired user voice to extract device information included in the voice and for matching at least one of the multiple keys to a control command for remote control of a device corresponding to the extracted device information (Gabai: par. 10; a microphone embedded in the service providing device and the mobile device and where the microphone is used to receive audible sound from a user; par. 20; mobile device is operative to use the speech recognition module to detect a user command provided using speech and to transmit to the service providing device a control command associated with the speech command).		Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Gabai with the apparatus of Hong and Jeon to include; processing voice by performing signal processing; to provide users with a means for remotely controlling voice command capable devices (Gabai: par. 20).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (“Hong,” US 2013/0147612, published on 06/13/2013) and in view of Jeon et al (“Jeon,” US 7,543,141, patented on 06/02/2009), and further in view of Shau et al., (“Shau,” US 2007/0155418), published on 07/05/ 2007.
As to claim 17, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1. 
Hong or Jeon does not explicitly disclose further comprising at least one of: a camera for capturing images and a fingerprint recognition unit, wherein the processor is configured for performing user authentication on the basis of an image captured through the camera or the fingerprint recognition unit and for controlling the device to be remotely controlled when user authentication has been successfully performed.		However, in an analogous art, Shau teaches further comprising at least one of: a camera for capturing images (Shau: par. 54; built-in digital camera can take a picture of a user and identify the user); and (Shau: par. 52; built-in digital camera can take a picture of a fingerprint, and the CPU of a cellular phone has enough processing capability to execute fingerprint identity checks),		wherein the processor is configured for performing user authentication on the basis of an image captured through the camera or the fingerprint recognition unit and controlling the device to be remotely controlled when user authentication has been successfully performed (Shau: par. 46; using a cellular phone as a remote controller; control button definitions also can be customized; par. 48; provide highly sophisticated identity verification methods; par. 90; executing more sophisticated security checks such as voice recognition or finger print verification; will need to pass identity verifications).		Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Shau with the apparatus of Hong and Jeon to include; perform user authentication on the basis of an image captured through the camera or the fingerprint recognition; to provide users with a means for securely remotely controlling devices (Shau: par. 48).
As to claim 18, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1, 
Shau further teaches wherein the processor is configured for controlling user information to be transmitted to the device, and when user authentication acknowledgement information is received from the device, for controlling the device to be remotely controlled (Shau: par. 90; identity check functions discussed above can provide additional security when a cellular phone is used as remote control keys; executing more sophisticated security checks such as voice recognition or finger print verification; will need to pass identity verifications).		Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Shau with the apparatus of Hong and Jeon to include; perform successful user authentication before controlling a device; to provide users with a means for securely remotely controlling devices (Shau: par. 90).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (“Hong,” US 2013/0147612, published on 06/13/2013) and in view of Jeon et al (“Jeon,” US 7,543,141, patented on 06/02/2009), and further in view of Sanders et al., (“Sanders,” US 2015/0143271), filed on 04/07/2014.
As to claim 19, the combination of Hong and Jeon teaches the remote control apparatus according to claim 1. 
Hong or Jeon does not explicitly disclose wherein the processor is configured for controlling multiple control commands to be matched to a first key among the multiple keys and for controlling a remote control signal corresponding to a relevant control command from among the multiple control commands to be transmitted to the device depending on the number of selections of the first key, first key selection time, a gesture when the first key is selected, or a user voice input when the first key is selected.		However, in an analogous art, Sanders teaches wherein the processor is configured for controlling multiple control commands to be matched to a first key among the multiple keys and for controlling  a remote control signal corresponding to a relevant control command from among the multiple control commands to be transmitted to the  (Sanders: par. 0006; a remote control service on a mobile device; par. 39; user input mechanisms can be actuated in a wide variety of different ways, such as using touch gestures; can also be controlled … using touch gestures, such as swipe; par. 73; can be a touch screen (so touch gestures from a user's finger can be used; also be attached to a keyboard; also receive voice inputs; can also receive voice inputs; par. 74; includes a set of keypads; control button; par. 52; causes mobile remote service to communicate display control information to remote service on computing device 102).		Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Sanders with the apparatus of Hong and Jeon to include; using voice or gestures; to provide users with a means for remotely controlling devices (Sanders: par. 39).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439